Citation Nr: 0210955	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-08 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, 
Arizona


THE ISSUE

Entitlement to payment of medical expenses at private 
facilities from July 10-30, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from May 1964 to March 1972.

A rating sheet is not available, so the exact nature of 
disabilities for which service connection is currently in 
effect is not clear, but it appears to be as follows: 
arteriosclerotic heart disease, evaluated as 100 percent 
disabling; diabetes mellitus, evaluated as 40 percent 
disabling; a disability described as a "glandular condition", 
evaluated as 10 percent disabling; and additional 
disabilities described as "arthritis" and "degenerative 
arthritis", each evaluated as 10 percent disabling.

This appeal is brought to the Board of Veterans' Appeals (the 
Board) from action taken in January 1999 by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Tucson, 
Arizona, which denied the veteran's claim for payment of 
medical expenses incurred during July 1998.  

The file was forwarded to the Board via the VA Regional 
Office (RO) in Phoenix, Arizona.  The Board remanded this 
matter in April 2000 for additional development.  Such 
development has been accomplished and this matter is now 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is in receipt of a 100 percent rating for a 
service connected arteriosclerotic heart disease. 

3.  The aggregate credible evidence establishes a reasonable 
probability that hospitalization and other care for the 
veteran's heart attack in July 1998 was under emergency 
circumstances for which fully comparable and immediate 
adequate VA facilities and care were not demonstrated to have 
been reasonably and feasibly available, and to which the 
veteran's transfer could not have been reasonably expected.

CONCLUSION OF LAW

The criteria for VA payment of the cost of private 
hospitalization and associated care on July 10-30, 1998 have 
been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary considerations

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  38 
U.S.C.A. § 1703 (West 1991).

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances on a fee-basis.

It is noteworthy that the United States Court of Appeals for 
Veterans Claims (CAVC), has held that the Secretary's 
authority to contract with private agencies or persons (i.e., 
hospitals) for such necessary services is broad under 38 
U.S.C.A. § 513.  See Zimick v. West, 11 Vet. App. 45, 51 
(1998).

As identified by the CAVC, the standard used to assess 
whether the Secretary's discretion to authorize or not was 
used judiciously in any given case is whether it was 
"arbitrary, capricious, an abuse of discretion or not 
otherwise in accordance with law". See Malone v. Gober, 10 
Vet. App. 539, 543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  

However, as will be discussed in detail below, the Board 
finds that a responsible and entirely equitable resolution, 
without any prejudice to the veteran, is entirely justifiable 
under 38 U.S.C.A. § 1728 without resort to these other 
potentially relevant provisions within the regulations and 
judicial directives.


Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.101, and other guidelines as cited in Zimick v. West, op. 
cit.; see also, Webb v. Brown, 7 Vet. App. 122 (1994)].

The CAVC has held that although the decision to authorize 
such non-VA care or not is discretional within VA and the 
Secretary under cited provisions, the right of a veteran to 
appeal thereon is basic.  See Zimick at 48.

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (2000)] are specific, and 
include the following:

(1) Such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health;

(2) Such care or services were rendered to a veteran in need 
thereof:


	(A) for an adjudicated service- connected disability;


	(B) for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability;


	(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or


	(D) for any illness, injury or dental condition in the 
case of a veteran who is

(1) a participant in a vocational rehabilitation program; and

(2) medically determined to have been in need of care or 
treatment to make possible such veteran's entrance into a 
course of training, or prevent interruption of a course of 
training, or hasten the return to a course of training which 
was interrupted because of such illness, etc.; and

(3) VA or other federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise or practical.

In the provisions of 38 C.F.R. § 17.53 relating to 
limitations on use of public and private hospitals at VA 
expense, various factors are cited as to what "feasibility" 
encompasses, i.e., "relative distance of travel involved", or 
that the "nature of the treatment required makes it necessary 
or economically advisable".

The CAVC has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).




The CAVC has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, supra at 
147; Cotton v. Brown, 7 Vet. App. 325, 328 (1995).

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence. See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

Lay individuals may not render medical conclusions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, a 
lay statement may be made which relays the visible symptoms 
of a disease or disability or the facts of observed 
situations or circumstances [See Caldwell v, Derwinski, 1 
Vet. App. 466, 469 (1991)]; after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence [See Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993)].

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records. 

And while professional opinions must be considered, VA is not 
bound to accept any such opinion considering the merits of 
the claim.  See, i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).

For guidance with regard to specific individual 
qualifications of the witnessing health care professional, or 
when evidence is such that a determination may be made that 
the given opinion is biased for one or another reasons, 
and/or is clearly beyond expertise, inherently incredible or 
beyond competence of the witness, see Justus v. Principi, 3 
Vet. App. 510 (1992); King v. Brown, 5 Vet. App. 19 (1993); 
Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit, op. cit.; 
Black v. Brown, 10 Vet. App. 279 (1997); Rucker v. Brown, 10 
Vet. App. 67 (1997); Goss v. Brown, 9 Vet. App. 109, 113-115 
(1996); YT v. Brown, 9 Vet. App. 195, 201 (1995).

The claimant's evidentiary assertions (with certain 
qualifications) are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The CAVC has held that medical opinions which are 
speculative, general or inconclusive in nature or which are 
not factually supported will not sustain a claim. See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

The Board is not bound to accept a veteran's uncorroborated 
account of experiences in the face of objective evidence 
which indicates that those experiences did not take place.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence. Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).
The CAVC has also held that any determination must be made 
upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

The CAVC has admonished VA not to substitute its judgment for 
that of a medical expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determinations of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (codified as amended at 38 U.S.C. § 
5107).


Factual Background

As noted above, the veteran is service connected for 
arteriosclerotic heart disease, evaluated as 100 percent 
disabling. 

The veteran has provided an extensive and seemingly cogent 
detailed discussion of the situation at hand.  For 
background, he has indicated that at the time of his heart 
attack, he had been to VA three times, once by private auto 
and twice by ambulance, each time to be sent home immediately 
before being eventually admitted.  

The veteran has indicated that in this particular July 1998 
situation, he had gone without having eaten, as directed, to 
the VAMC on July 8, 1998 for a cardiac catheterization.  The 
veteran states that the scheduled catheterization was 
inordinately delayed throughout the day by a number of other 
patients having similar procedures done by a physician other 
than his own, all or most of whom ended up in intensive care, 
the reasons for which he says were characterized to him by VA 
staff (otherwise described in detail as rude and otherwise 
unresponsive) as being "because they were having a bad day."

The veteran further alleges that when his own cardiac 
catheterization could not be done by 2000 hours, not having 
eaten all day, not having brought food with him and no food 
there available, he and his wife, who accompanied him 
throughout, decided to go home to eat and try again later.  
He does not refer to anyone having tried to dissuade him from 
such action based on medical reasons. 

The veteran acknowledges that he did in fact go to the 
physically much closer St. Joseph's Hospital the following 
day, but disagrees that it was simply because he opted to do 
so, but rather that, at the time, he was having severe chest 
pain from having what was later diagnosed as an infarction, 
and that he deteriorated soon thereafter into a semi-comatose 
state.

The veteran argues that if he in fact had undergone a cardiac 
catheterization at St. Joseph's, it was without his knowledge 
or approval, but rather he had been admitted in a crisis 
situation, and that certainly it was not because he had opted 
to go there for such rather than VA.

In essence, the veteran indicates that this was not a 
volitional admission to take the place of the unfulfilled VA 
catheterization appointment from the day before, but rather 
an emergency admission for severe heart symptoms with which 
he was already quite familiar, having had them before.



In his Substantive Appeal, the veteran stated that he was 
admitted to St. Joseph's (1) because he was in extremely 
critical condition; and (2) St. Joseph's is less than 5 
minutes away from his home (as opposed to the 45 minutes that 
VA is from his home). He further indicated that the ambulance 
driver had asked him, and he had said VA, to which the driver 
replied that he'd better go to St. Joseph's.

The veteran further described situations involving 7 canceled 
VA appointments, two in cardiology, and 5 to see his Team 
Health Provider, and medications for pain not having been 
received.  He also argues that when he was waiting for 
evaluation for a heart transplant, the decision not to be at 
VA was not his to make, nor did he make it.  The timing of 
these events is unclear.

VA records obtained pursuant to the April 2000 Board remand 
reflect that the veteran was treated in June 1998 at the 
Tucson VA medical center (VAMC) for complaints of chest pain.  
X-rays dated in June 19, 1998 reflect a diagnosis of mild 
cardiomegaly with no evidence of pulmonary venous congestion 
and no interstitial edema or plural effusion seen.  
Myocardial infarction (MI) was ruled out.  A June 23, 1998 
hospital laboratory report from St. Joseph's hospital 
reflects no evidence of acute myocardial injury.  On June 23, 
1998, the veteran was seen at the VAMC with complaints of 
chest pain, vomiting, shortness of breath and sweating and 
gave a history of having been seen at St. Joe's that morning 
with the same symptoms and sent home.  

The VAMC diagnosed presbyopia and stable class 2-3 angina.  A 
June 23, 1998 ECG report reflects abnormal findings.  A June 
24, 1998 treatment record reflects that he was scheduled to 
undergo a cardiac catheterization on July 2, 1998.  On June 
26, 1998 he was noted to have been hospitalized for chest 
pain with MI ruled out, and he had been told that he needed 
to be reevaluated by cardiology and a possible arteriogram.  
Another June 26, 1998 treatment record noted the veteran to 
be feeling much better.  

There is no record of the veteran having canceled any 
appointments scheduled for July 2, 1998 for a cardiac 
catheterization at the Tucson VAMC.  The records do reflect 
that he was given pre catheterization orders on July 8, 1998.  
On July 9, 1998, he reported to the VAMC at 0645 hours to 
undergo a cardiac catheterization procedure.  At 1300 hours 
he had not yet undergone the cardiac catheterization, but 
plans were made for him to undergo the procedure that day.  
At 1940 hours on July 9, 1998, the veteran was noted to feel 
anxious about waiting and no longer felt comfortable 
proceeding that night or the following day.  He was to 
reschedule for the following week or to come in if he had any 
problems with chest pain.  He was cleared as okay for 
discharge from the VAMC at 1940 hours on July 9, 1998.

Records obtained from St. Joseph's Hospital pursuant to the 
Board's April 2000 remand reflect that the veteran was 
admitted to the emergency room with chest pain and shortness 
of breath and gave a history of a coronary artery disease and 
previous coronary artery bypass graft.  He indicated that he 
often had chest pain problems for which he often took 5 
nitroglycerin tablets before getting any relief, but at this 
time, he had taken 9 with some relief and called 911.  The 
medics arrived at the scene, placed him on oxygen and monitor 
and began to transport him towards the VAMC where he was 
normally seen.  Due to the fact that he continued having 
chest pain, the medics diverted him to the closest facility, 
which was St. Joseph's emergency room (ER).  

By the time he had arrived, he stated that his chest pain had 
improved, and prior to being given morphine, he indicated 
that the pain had completely gone away.  The hospital record 
also reflects a history of the veteran's scheduled angiogram 
at VA the previous day, which could not be done due to 
scheduling problems.  The veteran was said to have been 
advised to stay overnight at the VA hospital the previous 
day, but he had decided to go home instead.   The veteran 
underwent a 12 lead EKG that showed normal sinus rhythm, 
there were no acute ST/T wave changes.  The veteran was again 
noted to be pain free, and the emergency room physician 
discussed the case with an unnamed physician at the VA 
hospital who agreed to accept the veteran for admission to 
the life support unit (LSU).  The ER diagnosis was unstable 
angina.  Plans were made to transport him by advanced life 
support (ALS.)  

Another treatment record from St. Joseph's hospital reflects 
that the veteran underwent cardiac catheterization with 
balloon pump and Swan-Ganz catheter placement after 
developing pulmonary edema.  He was found to have severe left 
ventricle dysfunction and poor distal targets and diagnosed 
with acute ischemic syndrome and congestive heart failure.  
He was transferred to University Medical Center (UMC) for a 
possible cardiac transplantation.

UMC hospital records obtained pursuant to the Board's remand 
reflect that the veteran was transferred on July 10, 1998 
with an admission diagnosis of cardiogenic shock, status 
post-acute myocardial infarction.  His UMC hospital stay 
lasted until July 30, 1998.  The UMC history notes that at 
St. Joseph's, the veteran had been placed on an intra-aortic 
balloon pump during a heart catheterization, was treated with 
multiple pressors and transferred to UMC for evaluation for 
heart transplantation.  During the course of hospitalization, 
he underwent another cardiac catheterization and 
echocardiogram.  

Complications noted throughout his hospital stay included 
cardiogenic shock, prerenal condition, Klebsiella pneumonia 
and diabetes mellitus.  He was considered to not be a viable 
candidate for heart transplant during this hospital stay and 
it was determined that he should be managed by medicine 
initially.  He was transferred to the coronary care team on 
July 24, 1998 and at the time he was on Levophed, Dopamine, 
Dobbhoff feeding and insulin drip and intubated on a SIMV 
ventilator.  Problems on transfer were noted to include 
respiratory therapy, infectious disease, nutrition, and 
cardiovascular disease/congestive heart failure.  On July 30, 
1998, he was discharged with severe ischemic cardiomyopathy 
and complications were noted to include cardiogenic shock and 
Klebsiella pneumonia.

An otherwise unhelpful copy of a VA computer print-out is of 
record which showed that on July 14, 1998 VA was called by an 
admissions office (presumably at UMC) regarding the veteran's 
admission on July 10, 1998 for a heart transplant; that there 
was legal entitlement, as determined on July 21, 1998, as 
well as medical entitlement, dated November 27 of an 
unidentified year. 


There is also a series of printout annotations of E-mails, 
dated during the period herein concerned, relating to the 
complexity of the situation and issues involved.

One such notation was that the veteran had been scheduled for 
a cardiac catheterization on "July 9, 1998" at VA, but he 
became "impatient and left the appt without getting the test 
done" after which on July 10, he was admitted to St. 
Joseph's, "crashed" and was placed on ventilator and moved to 
UMC.

These e-mail records show no indication as to the 
circumstances of the veteran's unfulfilled VA catheterization 
appointment or other related facts.  The denial of the 
authorization, as stated thereon, was based on the conclusion 
that he was apparently admitted to St. Joseph's on a non 
emergency basis; and that furthermore, VA had been available, 
after he was stable, so he could have waited there for the 
cardiac transplantation (albeit VA would not be able to do 
that surgery).

Of interest is the fact that communications from the veteran 
reflect that he was in fact also initially told by a VA 
billing agent/fee approval agent that his bills would be 
paid, and with that understanding, he had submitted them, 
only to have that individual and office change their mind and 
decline to pay them at a later date when he began to be 
inundated with collection efforts.  There is no record from 
VA to relate to or refute any such contact.

However, a copy of correspondence by VA to the veteran's 
Senator, dated in July 1998, indicated that his cardiac 
catheterization on July 10, 1998 at VA had been delayed only 
two hours when he, the veteran, had opted to leave the 
hospital and selectively decided the following day to present 
himself at St. Joseph's for such a procedure, at which time 
he became unstable and was transferred to UMC. Any 
documentation or file notations from VA to back up such 
assertions are not in the file.

Another letter to the veteran's Senator dated in October 1998 
was to the effect that the veteran's care on "July 9, 1998 
had been unavoidably delayed by medical procedures on July 8, 
1998".  The letter indicates that the veteran had been told 
by a given physician, and that the statement had been 
recorded in the file, that they wanted him to stay there.  

An October 1999 VA review of the claims file conducted by a 
member of the VAMC was done prior to the additional medical 
evidence being added to the claims file pursuant to the 
Board's remand.  This review was conducted by an employee of 
the VAMC who was not clearly identified as a physician.  The 
opinion given after this review remained unchanged that the 
veteran chose to obtain a cardiac catheterization at a 
private hospital after he grew tired of being delayed at the 
VA hospital the day before.  The opinion further stated that 
VA facilities were available initially, and again to receive 
a transfer later on.

A March 2001 opinion signed by a VA physician reflects that 
the additional case file was reviewed and that no new 
information was available that would reverse the denial of 
the veteran's claim.  The physician stated that the VA 
facility was clearly available to the patient.


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).
In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.

As set out above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the claim on 
appeal, and have done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the originating 
agency would only serve to further delay resolution of the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 392- 
94 (1993).  In any event, the Board's present adjudication of 
the claimant's appeal is favorable.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Payment of Medical Expenses

Given the summary assessment of record from the pertinent VA 
facility, it is noted that sound medical bases for stated 
opinions by VA are not annotated to any documentation or 
factual data.  


Neither is there medical annotation as to supportive 
documentation in the VA assessment of the veteran's status.  
On the other hand, there is nothing to indicate that these 
would be forthcoming nor that they would be helpful in any 
event.

Given the circumstances and current data of record, the Board 
is satisfied that sufficient and adequate evidence is in the 
file for an equitable disposition of the case, and 
accordingly, VA has met its duty to assist. Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

With regard to unauthorized medical expense cases, the Board 
would note from the start that the CAVC had directly 
addressed reimbursement cases from the standpoint that while 
all facets of the criteria must be met, that nonetheless, the 
criteria are cumulative in nature.  See Malone v. Gober, Argo 
v. Derwinski, and Cotton v. Brown cases, op. cit.

Moreover, the Board is also both cognizant and mindful of the 
fact that the CAVC has clearly held in Malone that the Board 
has both an affirmative mandate and concomitant authority to 
reach some sort of an equitable accommodation in situations 
such as this.

Furthermore, from the outset, and after reviewing the 
aggregate subjective and objective evidence of record, 
including assessments by various health-care professionals in 
the private hospital reports, the Board finds no fundamental 
basis whatsoever for impugning the credibility as to the 
basic facts and descriptions of circumstances and opinions 
provided in specific detail within statements submitted in 
writing by the veteran; in fact, they are entirely in concert 
with the clinical findings reported in the treatment records 
obtained from St. Joseph's Hospital and UMC Hospital.


This determination of credibility is entirely within the 
mandates assigned the Board under law and as interpreted by 
the CAVC in Culver, among numerous other cases. The essence 
relied upon therein will be summarized below as necessary for 
an understanding of the relevant circumstances in the case.

The pivotal issue at hand is not related to credibility or 
the lack thereof found within an array of documentations, [a 
determination which has already been made as shown above] but 
rather the pursuit of an equitable and eminently fair 
interpretation of what these credible documents mean in the 
context of adequate and appropriate care for the veteran's 
serious heart condition for which serious consideration of 
transplantation has been given.  [It is noted that this 
incident also took place in the case of a veteran with a 
history of other major and significant health problems 
besides his cardiac disability].

First, there is no question but that the veteran is service 
connected for arteriosclerotic heart disease, for which he is 
receiving a 100 percent disability rating.  And by any 
definition, whether objective or subjective in nature, the 
Board finds that the veteran's care for acute cardiac 
symptoms on July 10 1998 at Saint Joseph's Hospital must be 
considered clearly within the contextual definition of an 
"emergency".  Thereafter, he was transferred from St. 
Joseph's Hospital to University Medical Center for a possible 
cardiac transplantation.

This issue at hand relates to whether VA facilities were 
feasibly available.  The "feasibility" issue is one which is 
entirely debatable and any conclusion in association 
therewith must rest in great part on interpretation and 
analyses.  In any event, in this or any other case, the 
concept and reality of comparative feasibility is not a 
given, but depends upon reasonable, responsible perceptions 
by all concerned.

By regulation and judicial mandate, any conclusion as to what 
is and is not "feasible" must be entirely consistent with the 
CAVC's admonitions to look for and find an equitable, 
infinitely responsible, accommodation for the seriously ill 
and badly disabled veteran's problems and is in concert with 
both the spirit and letter of the pertinent regulations 
relating thereto.

Moreover, the CAVC has repeatedly admonished that VA is not 
permitted to unilaterally assume medical judgments which fly 
in the face of reasoned, supported medical documents such as 
are of record in this case as presented by private treating 
physicians who are familiar with the veteran's circumstances 
and his record, let alone his care, particularly when these 
are placed in juxtaposition with a reviewing authority whose 
familiarity with any of these factors is not substantiated, 
and whose summary opinion is not otherwise documented in any 
appropriate, credible, or reasonable fashion.

On the one hand, the VA physician in March 2001 stated that 
there was no new information to reverse the denial of the 
veteran's claim and indicated that the VA facility was 
clearly available to the patient.  This statement appears to 
ignore the evidence shown in the St. Joseph's Hospital 
records that the veteran was diverted by emergency personnel 
enroute to the VAMC, because St. Joseph's ER was closer in a 
situation where the veteran presented continued cardiac 
symptoms of an emergent nature.  These ER and hospital 
records likewise refute the VAMC's continued contentions that 
the veteran voluntarily opted to undergo a catheterization at 
St. Joseph's and fully support the veteran's contentions that 
he underwent this procedure on an emergency basis.  

Regarding the transfer and additional treatment at UMC, the 
VA medical center has admitted that it does not have the 
facilities to perform cardiac transplant surgery, but argued 
that the veteran could have been transferred to the VA 
medical center to stabilize prior to undergoing a work up for 
a possible heart transplant.  Clearly the facts show that the 
veteran's heart condition was so severe that transfer to the 
UMC for a possible cardiac transplant was made, and that 
during the course of this stay, the veteran had numerous 
complications that required further stabilization at this 
facility.  Given the severity of the veteran's condition 
shown to exist at the time, the VA's proposal that the 
veteran be forced to undergo an interim transfer to the VA 
facility rather than go directly to the private facility with 
transplant capacity is unreasonable.

Thus, all criteria having been suitably met under regulatory 
and judicial guidelines, the Board finds that VA is obligated 
to provide payment for medical expenses incurred in 
connection with the veteran's unauthorized private medical 
care in July 1998 pursuant to the provisions of 38 U.S.C.A. § 
1728.


ORDER

Entitlement to reimbursement for payment of private medical 
care from July 10, 1998 to July 30, 1998 is established; the 
appeal to this extent is granted subject to the regulatory 
criteria relating to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

